EXHIBIT 10.8

 

 

FIRST CITIZENS NATIONAL BANK
IMPUTED INCOME TAX REIMIBURSEMENT AGREEMENT

            This Imputed Income Tax Reimbursement Agreement (the "Agreement") is
adopted this ________ day of _______________, 200__, by and between First
Citizens National Bank, located in Dyersburg, Tennessee (the "Company"), and
____________ (the "Executive").

INTRODUCTION

To encourage the Executive to remain an employee of the Company, the Company is
willing to provide to the Executive annual cash payments to reimburse the
Executive for a portion of the tax expenses incurred due to imputed income under
the Amended and Restated Split Dollar Agreement (the "Split Dollar Agreement"). 
The Company will make the payments described herein from the Company's general
assets.

Article 1
Definitions

            Whenever used in this Agreement, the following words and phrases
shall have the meanings specified:

1.1 "Code" means the Internal Revenue Code of 1986, as amended.     1.2
"Effective Date" means January 1, 2008.     1.3 "Imputed Income Tax
Reimbursement" means the cash payment calculated pursuant to Section 2.1 and
paid to the Executive in accordance with Section 2.2.     1.4 "Plan Year" means
the calendar year.     1.5



 

"Separation from Service" means termination of the Executive's employment with
the Company for reasons other than death.  Whether a Separation from Service has
occurred is determined based on whether the facts and circumstances indicate
that the Company and Executive reasonably anticipated that no further services
would be performed after a certain date or that the level of bona fide services
the Executive would perform after such date (whether as an employee or as an
independent contractor) would permanently decrease to no more than twenty
percent (20%) of the average level of bona fide services performed (whether as
an employee or an independent contractor) over the immediately preceding
thirty-six (36) month period (or the full period of services to the Company if
the Executive has been providing services to the Company less than thirty-six
(36)  months).

    1.6



  "Specified Employee" means an employee who at the time of Separation from
Service is a key employee of the Company, if any stock of the Company is
publicly traded on an established securities market or otherwise.  For purposes
of this Agreement, an employee is a key employee if the employee meets the
requirements of Code Section 416(i)(1)(A)(i), (ii), or (iii) (applied in
accordance with the regulations thereunder and disregarding section 416(i)(5))
at any time during the twelve (12) month period ending on December 31 (the
"identification period").  If the employee is a key employee during an
identification period, the employee is treated as a key employee for purposes of
this Agreement during the twelve (12) month period that begins on the first day
of April following the close of the identification period.

Article 2
Imputed Income Tax Reimbursement

 

2.1

  Imputed Income Tax Reimbursement.  With respect to each Plan Year, the Company
shall reimburse to the Executive a portion of the amount of the federal and
state income taxes attributable to i) the income imputed to the Executive on the
benefit under the Amended and Restated Split Dollar Agreement and ii) the
additional cash payments hereunder. The amount of the Imputed Income Tax
Reimbursement is the amount on Schedule A.     2.2
  Distribution of Imputed Income Tax Reimbursement. The Company shall pay the
Imputed Income Tax Reimbursement to the Executive within two and one-half (2 ½)
months after the end of the Plan Year to which it relates.      2.3 Duration of
Imputed Income Tax Reimbursement.  The Company shall pay the Imputed Income Tax
Reimbursement until the death of the Executive.     2.4
  Death of the Executive.  If the Executive dies prior to the payment of an
Imputed Income Tax Reimbursement due under Section 2.1 hereof, the Company shall
pay the Imputed Income Tax Reimbursement to the Executive's estate at the same
time and in the same manner as the Imputed Income Tax Reimbursement was to be
paid to the Executive.     2.5


  Restriction on Timing of Distributions.   Notwithstanding any provision of
this Agreement to the contrary, if the Executive is considered a Specified
Employee, the provisions of this Section 2.5 shall govern all distributions
hereunder.  If benefit distributions which would otherwise be made to the
Executive due to Separation from Service are limited because the Executive is a
Specified Employee, then such distributions shall not be made during the first
six (6) months following Separation from Service.  Rather, any distribution
which would otherwise be paid to the Executive during such period shall be
accumulated and paid to the Executive in a lump sum on the first day of the
seventh month following Separation from Service.  All subsequent distributions
shall be paid in the manner specified.     2.6

  Distributions Upon Taxation of Amounts Deferred. If, pursuant to Code Section
409A, the Federal Insurance Contributions Act or other state, local or foreign
tax, the Executive becomes subject to tax on the amounts deferred hereunder,
then, the Bank may make a limited distribution to the Executive in accordance
with the provisions of Treasury Regulations Section 1.409A-3(j)(vi), (vii) and
(xi).  Any such distribution will decrease the Executive's benefit hereunder.  
  2.7






  Change in Form or Timing of Distributions.  All changes in the form or timing
of distributions hereunder must comply with the following requirements.  The
changes: 

 a. may not accelerate the time or schedule of any distribution, except as
    provided in Section 409A of the Code and the regulations thereunder;

 b. must for, benefits distributable under Section 2.2, be made at least twelve
    (12) months prior to the first scheduled distribution; 

 c. must for benefits distributable under Section 2.2 delay the commencement of
    distributions for a minimum of five (5) years from the date the first
    distribution was originally scheduled to be made; and

 d. must take effect not less than twelve (12) months after the election is
    made.

Article 3
Amendment and Termination

3.1 Amendments.  This Company may unilaterally amend this Agreement at anytime
with written notice to the Executive.     3.2
  Plan Termination Generally.  This Company may unilaterally terminate this
Agreement at any time by written notice to the Executive.  The Executive's right
to the Imputed Income Tax Reimbursement may not be liquidated or exchanged for
another benefit.    

Article 4
Claims And Review Procedures

4.1       Claims Procedure.  A person ("claimant") who has not received benefits
under this Agreement that he or she believes should be distributed shall make a
claim for such benefits as follows:

  4.1.1


 

Initiation - Written Claim.  The claimant initiates a claim by submitting to the
Plan Administrator a written claim for the benefits.  If such a claim relates to
the contents of a notice received by the claimant, the claim must be made within
sixty (60) days after such notice was received by the claimant.  All other
claims must be made within one hundred eighty (180) days of the date on which
the event that caused the claim to arise occurred.  The claim must state with
particularity the determination desired by the claimant.

        4.1.2


 

Timing of Plan Administrator Response.  The Plan Administrator shall respond to
such claimant within ninety (90) days after receiving the claim.  If the Plan
Administrator determines that special circumstances require additional time for
processing the claim, the Plan Administrator can extend the response period by
an additional ninety (90) days by notifying the claimant in writing, prior to
the end of the initial ninety (90) day period, which an additional period is
required.  The notice of extension must set forth the special circumstances and
the date by which the Plan Administrator expects to render its decision.

        4.1.3







  Notice of Decision.  If the Plan Administrator denies part or the entire
claim, the Plan Administrator shall notify the claimant in writing of such
denial.  The Plan Administrator shall write the notification in a manner
calculated to be understood by the claimant.  The notification shall set forth:

 a. The specific reasons for the denial;

 b. A reference to the specific provisions of this Agreement on which the denial
    is based;

 c. A description of any additional information or material necessary for the
    claimant to perfect the claim and an explanation of why it is needed;

 d. An explanation of this Agreement's review procedures and the time limits
    applicable to such procedures; and

 e. A statement of the claimant's right to bring a civil action under ERISA
    Section 502(a) following an adverse benefit determination on review.

4.2       Review Procedure.  If the Plan Administrator denies part or the entire
claim, the claimant shall have the opportunity for a full and fair review by the
Plan Administrator of the denial as follows:

  4.2.1
 

Initiation - Written Request.  To initiate the review, the claimant, within
sixty (60) days after receiving the Plan Administrator's notice of denial, must
file with the Plan Administrator a written request for review.

        4.2.2

 

Additional Submissions - Information Access.  The claimant shall then have the
opportunity to submit written comments, documents, records and other information
relating to the claim.  The Plan Administrator shall also provide the claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant's claim for benefits.

        4.2.3
  Considerations on Review.  In considering the review, the Plan Administrator
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.         4.2.4


  Timing of Plan Administrator Response.  The Plan Administrator shall respond
in writing to such claimant within sixty (60) days after receiving the request
for review.  If the Plan Administrator determines that special circumstances
require additional time for processing the claim, the Plan Administrator can
extend the response period by an additional sixty (60) days by notifying the
claimant in writing, prior to the end of the initial sixty (60) day period,
which an additional period is required.  The notice of extension must set forth
the special circumstances and the date by which the Plan Administrator expects
to render its decision.         4.2.5







  Notice of Decision.  The Plan Administrator shall notify the claimant in
writing of its decision on review.  The Plan Administrator shall write the
notification in a manner calculated to be understood by the claimant.  The
notification shall set forth:

 a. The specific reasons for the denial;

 b. A reference to the specific provisions of this Agreement on which the denial
    is based;

 c. A statement that the claimant is entitled to receive, upon request and free
    of charge, reasonable access to, and copies of, all documents, records and
    other information relevant (as defined in applicable ERISA regulations) to
    the claimant's claim for benefits; and

 d. A statement of the claimant's right to bring a civil action under ERISA
    Section 502(a).

     

Article 5
Miscellaneous

5.1 Binding Effect.  This Agreement shall bind the Executive and the Company and
their beneficiaries, survivors, executors, administrators and transferees.    
5.2
  No Guarantee of Employment.  This Agreement is not a contract for employment. 
It does not give the Executive the right to remain as an employee of the
Company, nor does it interfere with the Company's right to discharge the
Executive.  It also does not require the Executive to remain an employee nor
interfere with the Executive's right to terminate employment at any time.    
5.3





   Administration.  The Company shall have powers which are necessary to
administer this Agreement, including but not limited to:

 a. Interpreting the provisions of this Agreement;

 b. Establishing and revising the method of accounting for this Agreement;

 c. Maintaining a record of Imputed Income Tax Reimbursements; and

 d. Establishing rules and prescribing any forms necessary or desirable to
    administer this Agreement.

    5.4 Non-Transferability.  Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.     5.5

  Tax Withholding and Reporting.  The Company shall withhold any taxes that are
required to be withheld, including but not limited to taxes owed under Code
Section 409A, from the benefits provided under this Agreement.  The Executive
acknowledges that the Company's sole liability regarding taxes is to forward any
amounts withheld to the appropriate taxing authorities.  The Company shall
satisfy all applicable reporting requirements, including those under Code
Section 409A.     5.6 Applicable Law.  The Agreement, and all rights hereunder
shall be governed by the laws of the State of Tennessee, except to the extent
preempted by the laws of the United States of America.     5.7

  Unfunded Arrangement.  The Executive is a general unsecured creditor of the
Company for the distribution of benefits under this Agreement.  The benefits
represent the mere promise by the Company to distribute such benefits.  The
rights to benefits are not subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors.  Any insurance on the Executive's life or other informal funding
asset is a general asset of the Company to which the Executive has no preferred
or secured claim.     5.8

  Reorganization.  The Company shall not merge or consolidate into or with
another Company, or reorganize, or sell substantially all of its assets to
another company, firm, or person unless such succeeding or continuing company,
firm, or person agrees to assume and discharge the obligations of the Company
under this Agreement.  Upon the occurrence of such event, the term "Company" as
used in this Agreement shall be deemed to refer to the successor or survivor
entity.     5.9
  Entire Agreement.  This Agreement constitutes the entire agreement between the
Company and the Executive as to the subject matter hereof.  No rights are
granted to the Executive by virtue of this Agreement other than those
specifically set forth herein.     5.10
  Interpretation.  Wherever the fulfillment of the intent and purpose of this
Agreement requires, and the context will permit, the use of the masculine gender
includes the feminine and use of the singular includes the plural.     5.11
Headings.  Article and section headings are for convenient reference only and
shall not control or affect the meaning or construction of any of its
provisions.     5.12
  Validity.  In case any provision of this Agreement shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Agreement shall be construed and enforced as if such
illegal and invalid provision has never been inserted herein.     5.13







  Notice.  Any notice or filing required or permitted to be given to the Company
under this Agreement shall be sufficient if in writing and hand-delivered, or
sent by registered or certified mail, to the address below:

One First Citizens Place
Dyersburg, TN  38024

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark or the receipt for
registration or certification.

Any notice or filing required or permitted to be given to the Executive under
this Agreement shall be sufficient if in writing and hand-delivered, or sent by
mail, to the last known address of the Executive.

    5.14 Compliance with Section 409A.  This Agreement shall be interpreted and
administered consistent with Code Section 409A.

IN WITNESS WHEREOF, the Executive and the Company consent to this Agreement on
the date above written.

 

EXECUTIVE:                                                                       
COMPANY:

            First Citizens National Bank

                                                                       
            By                                                                  
Name                                                                        

                                                                                
   Title                                                                

 

--------------------------------------------------------------------------------

First Citizens National Bank
Imputed Income Tax Reimbursement Agreement

{  }       New Designation           

{  }       Change in Designation

 

I, ______________, designate the following as Beneficiary under the Agreement:

Primary:

___________________________________________________________

___________________________________________________________

___________________________________________________________

_____%

_____%

_____%

Contingent:

___________________________________________________________

___________________________________________________________

___________________________________________________________

_____%

_____%

_____%

Notes:

•         Please PRINT CLEARLY or TYPE the names of the beneficiaries.

•         To name a trust as beneficiary, please provide the name of the
trustee(s) and the exact name and date of the trust agreement.

•         To name your estate as beneficiary, please write "Estate of _[your
name]_".

•         Be aware that none of the contingent beneficiaries will receive
anything unless ALL of the primary beneficiaries predecease you.

I understand that I may change these beneficiary designations by delivering a
new written designation to the Plan Administrator, which shall be effective only
upon receipt and acknowledgment by the Plan Administrator prior to my death.  I
further understand that the designations will be automatically revoked if the
beneficiary predeceases me, or, if I have named my spouse as beneficiary and our
marriage is subsequently dissolved.


NAME:               ____________________________


SIGNATURE:          _______________________________      DATE:     _______

Received by the Plan Administrator this ________ day of ___________________,
2___

BY:       _________________________________


--------------------------------------------------------------------------------

First Citizens National Bank
Imputed Income Tax Reimbursement Agreement

SCHEDULE A FOR JEFF AGEE

Year

Imputed Income Tax Reimbursement

2008

$306

2009

$329

2010

$356

2011

$389

2012

$435

2013

$494

2014

$564

2015

$641

2016

$723

2017

$803

2018

$874

2019

$936

2020

$1,006

2021

$1,098

2022

$1,230

2023

$1,403

2024

$1,609

2025

$1,839

2026

$2,088

2027

$2,348

2028

$2,615

2029

$2,889

2030

$3,186

2031

$3,511

2032

$3,874

2033

$4,261

2034

$4,664

2035

$5,108

2036

$5,615

2037

$6,208

2038

$6,852

2039

$7,608

2040

$8,432

2041

$9,352

2042

$10,314

2043

$11,292

2044

$12,418

2045

$13,718


--------------------------------------------------------------------------------

First Citizens National Bank
Imputed Income Tax Reimbursement Agreement

SCHEDULE A FOR RALPH HENSON

Year

Imputed Income Tax Reimbursement

2008

$3,132

2009

$3,486

2010

$3,853

2011

$4,248

2012

$4,682

2013

$5,167

2014

$5,682

2015

$6,218

2016

$6,811

2017

$7,486

2018

$8,277

2019

$9,135

2020

$10,144

2021

$11,242

2022

$12,468

2023

$13,753

2024

$15,058

2025

$16,558

2026

$18,289


--------------------------------------------------------------------------------

First Citizens National Bank
Imputed Income Tax Reimbursement Agreement

SCHEDULE A FOR BARRY LADD

Year

Imputed Income Tax Reimbursement

2008

$3,138

2009

$3,468

2010

$3,824

2011

$4,214

2012

$4,650

2013

$5,114

2014

$5,597

2015

$6,129

2016

$6,738

2017

$7,450

2018

$8,221

2019

$9,130

2020

$10,118

2021

$11,223

2022

$12,377

2023

$13,552

2024

$14,902

2025

$16,461


--------------------------------------------------------------------------------

First Citizens National Bank
Imputed Income Tax Reimbursement Agreement

SCHEDULE A FOR JUDY LONG

Year

Imputed Income Tax Reimbursement

2008

$564

2009

$641

2010

$723

2011

$803

2012

$874

2013

$936

2014

$1,006

2015

$1,098

2016

$1,230

2017

$1,403

2018

$1,609

2019

$1,839

2020

$2,088

2021

$2,348

2022

$2,615

2023

$2,889

2024

$3,186

2025

$3,511

2026

$3,874

2027

$4,261

2028

$4,664

2029

$5,108

2030

$5,615

2031

$6,208

2032

$6,852

2033

$7,608

2034

$8,432

2035

$9,352

2036

$10,314

2037

$11,292

2038

$12,418

2039

$13,718


--------------------------------------------------------------------------------

First Citizens National Bank
Imputed Income Tax Reimbursement Agreement

SCHEDULE A FOR KATIE WINCHESTER

Year

Imputed Income Tax Reimbursement

2008

$4,358

2009

$4,817

2010

$5,311

2011

$5,852

2012

$6,458

2013

$7,102

2014

$7,774

2015

$8,514

2016

$9,358

2017

$10,347

2018

$11,418

2019

$12,680

2020

$14,053

2021

$15,586

2022

$17,191

2023

$18,821

2024

$20,697

2025

$22,862